t c memo united_states tax_court matthew c peterson petitioner v commissioner of internal revenue respondent docket no filed date matthew c peterson pro_se mayer y silber and briseyda villalpando for respondent memorandum findings_of_fact and opinion kerrigan judge respondent determined deficiencies of dollar_figure and dollar_figure and accuracy-related_penalties under sec_6662 of dollar_figure and dollar_figure for petitioner’s tax_year sec_2011 and sec_2012 respectively unless otherwise indicated all section references are to the internal_revenue_code code in effect for the tax years in issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar after concessions the issues for consideration are whether petitioner is entitled to deduct various expenses reported on his schedules c profit or loss from business for tax_year sec_2011 and sec_2012 whether petitioner is entitled to deduct miscellaneous employee business_expenses reported on his schedules a itemized_deductions for tax_year sec_2011 and sec_2012 and whether petitioner is liable for accuracy-related_penalties for tax_year sec_2011 and sec_2012 findings_of_fact some of the facts are stipulated and are so found petitioner resided in illinois when he filed the petition petitioner conceded that he underreported his taxable interest_income by dollar_figure for tax_year his schedule c gross_receipts by dollar_figure for tax_year and his taxable wages by dollar_figure for tax_year respondent conceded that petitioner reported dollar_figure of schedule c gross_receipts as rental income on his schedule e supplemental income for tax_year at trial we agreed to keep the record open for one week to allow the parties to agree to a supplemental stipulation of facts that included petitioner’ sec_2012 bank records as exhibits and for two weeks to allow respondent to obtain and submit a declaration from the chicago police department cpd that addresses the cpd’s reimbursement policy regarding bulletproof vests during and petitioner was a full-time police officer for the city of chicago as a police officer petitioner patrolled specific areas within the city limits of chicago the chicago police department cpd assigned him a police car to use and paid for its gasoline the cpd required petitioner to attend some on-duty police training petitioner also voluntarily attended some off-duty training that was not specifically required for his position with the cpd during and petitioner was the sole owner and sole employee of a company named peterson security petitioner provided specialized security services to various companies through peterson security petitioner took classes towards a master’s degree in emergency management during petitioner was also employed as a security guard for a school petitioner filed form sec_1040 u s individual_income_tax_return for tax_year sec_2011 and sec_2012 petitioner attached both a schedule a and a schedule c for peterson security to each of his form sec_1040 on hi sec_2011 form_1040 petitioner claimed dollar_figure of itemized_deductions on the basis of his schedule a and a dollar_figure business loss deduction on the basis of his schedule c on his schedule a petitioner reported unreimbursed employee_expenses of dollar_figure he attached a form_2106 employee business_expenses to his form_1040 to explain his unreimbursed employee_expenses he reported his occupation as policing activities his expenses consisted of dollar_figure for vehicle dollar_figure for parking fees tolls and transportation dollar_figure for travel and dollar_figure for other business_expenses he used the standard mileage rate to compute his vehicle expenses on his schedule c petitioner reported dollar_figure of gross_receipts and dollar_figure of expenses petitioner’s schedule c expenses included dollar_figure for meals and entertainment dollar_figure for travel and dollar_figure for office expenses petitioner also reported dollar_figure of other expenses for protective clothing on hi sec_2012 form_1040 petitioner claimed dollar_figure of itemized_deductions on the basis of his schedule a and a dollar_figure business loss deduction on the basis of his schedule c on his schedule a petitioner reported unreimbursed employee business_expenses of dollar_figure petitioner attached a form_2106 to his form_1040 to explain his unreimbursed employee business_expenses he reported his occupation as outs security svcs his expenses consisted of dollar_figure for vehicle dollar_figure for parking fees tolls and transportation dollar_figure for travel and dollar_figure for other business_expenses he used the standard mileage rate to compute his vehicle expenses on his schedule c petitioner reported dollar_figure of gross_receipts and dollar_figure of expenses petitioner’s schedule c expenses included dollar_figure for travel and dollar_figure for office expenses for petitioner filed a form_8863 education credits american opportunity and lifetime learning credits on date respondent mailed petitioner the notice_of_deficiency respondent provided a sworn declaration of the commander of management and labor affairs commander for the cpd in the declaration the commander describes the reimbursement policy of the cpd the commander states that the cpd pays for each police officer’s first bulletproof vest while he or she is attending the police academy the cpd will pay for replacement vests if the vests become unusable because of damage caused while the police officer is performing his or her official duties vests typically must be replaced approximately five years after being placed into service the cpd also provides police officers with an dollar_figure uniform allowance payable in three installments of dollar_figure over the course of each year this allowance is provided regardless of individual police officer needs if the cpd changes the police officer uniform or requires additional clothing or protective gear the cpd will pay for the first issue of the new uniform clothing or protective gear officers may use the uniform petitioner did not object to respondent’s request to have a sworn declaration included in the record the court ordered petitioner to provide a response to the sworn declaration but he chose not to file a response allowance towards the purchase of any bulletproof vest not paid for by the cpd i burden_of_proof opinion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 the taxpayer likewise bears the burden of proving his or her entitlement to deductions allowed by the code and of substantiating the amounts of claimed deductions 503_us_79 sec_1_6001-1 income_tax regs under sec_7491 in certain circumstances the burden_of_proof may shift from the taxpayer to the commissioner petitioner has not claimed or shown that he meets the specifications of sec_7491 to shift the burden_of_proof to respondent as to any relevant factual issue ii petitioner’s schedule a and schedule c deductions sec_162 permits a taxpayer to deduct ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business an ordinary_expense is one that commonly or frequently occurs in the taxpayer’s business 308_us_488 and a necessary expense is one that is appropriate and helpful in carrying on the taxpayer’s business welch v helvering u s pincite the expense must directly connect with or pertain to the taxpayer’s business sec_1_162-1 income_tax regs the term trade_or_business as used in sec_162 includes the trade_or_business of being an employee 54_tc_374 deductions are a matter of legislative grace and as previously stated a taxpayer must prove his or her entitlement to a deduction indopco inc v commissioner u s pincite 292_us_435 to that end taxpayers are required to substantiate each claimed deduction by maintaining records sufficient to establish the amount of the deduction and to enable the commissioner to determine the correct_tax liability sec_6001 116_tc_438 normally the court may estimate the amount of a deductible expense if a taxpayer establishes that an expense is deductible but is unable to substantiate the precise amount see 39_f2d_540 2d cir 85_tc_731 this principle is often referred to as the cohan_rule see eg 136_tc_515 ndollar_figure certain expenses specified in sec_274 such as vehicle expenses travel_expenses and expenses for meals and entertainment are subject_to strict substantiation rules sec_274 280f d a i to meet these strict substantiation rules a taxpayer must substantiate by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense the time and place of the travel entertainment or use the business_purpose of the expenses and the business relationship to the taxpayer of the persons entertained sec_274 to substantiate by adequate_records the taxpayer must provide an account book a log or a similar record and documentary_evidence which together are sufficient to establish each element of an expenditure sec_1_274-5t temporary income_tax regs fed reg date documentary_evidence includes receipts paid bills or similar evidence sec_1_274-5 income_tax regs sec_274 overrides the cohan_rule 122_tc_305 sec_1_274-5t temporary income_tax regs fed reg date flush language if the taxpayer fails to substantiate by adequate_records the taxpayer must substantiate each element of an expenditure by sufficient evidence supporting his or her own statement sec_1_274-5t temporary income_tax regs fed reg date a unreimbursed employee business_expenses miscellaneous_itemized_deductions such as the deduction for unreimbursed employee business_expenses are allowed only to the extent that the total of such deductions exceed sec_2 of adjusted_gross_income sec_67 however to deduct expenses_incurred through the performance of services as an employee the taxpayer must not have the right to reimbursement for such expenses from his or her employer see 788_f2d_1406 9th cir aff’g tcmemo_1984_533 on his schedules a petitioner reported unreimbursed employee business_expenses of dollar_figure and dollar_figure for and respectively petitioner’s form sec_2106 indicate that his schedule a expenses consisted of vehicle expenses transportation_expenses travel_expenses and other expenses petitioner testified that his schedule a expenses related to his off-duty police training petitioner took classes towards a master’s degree in emergency management but he testified that these classes were related to peterson security he testified that this degree petitioner testified that he paid dollar_figure towards his classes in respondent allowed petitioner’s claimed educational credit for tuition paid during tax_year a taxpayer is not permitted to both deduct and take a credit for the same educational expenses for the same tax_year sec_25a see also sec_1_25a-5 income_tax regs it is not clear from the record whether petitioner also reported the dollar_figure expense on either his schedule a or schedule c for continued was not necessary to his business but rather helpful in broadening his knowledge and making him more marketable to prospective customers he did not provide specific information about any other off-duty training or education vehicle expenses petitioner reported dollar_figure and dollar_figure for vehicle expenses for and respectively vehicle expenses are subject_to the strict substantiation requirements of sec_274 petitioner testified that these expenses were not related to his on-duty work for the cpd he acknowledged that the cpd provided him with a police car and paid for its gasoline petitioner testified that he incurred these expenses while driving to his off-duty training and education but provided no specific information in this regard petitioner provided his bank statements however these statements do not describe the business_purpose of the expenses petitioner failed to meet the strict substantiation requirements of sec_274 petitioner also failed to prove that he was not reimbursed for these expenses we sustain respondent’s disallowance of the deductions for them continued to the extent that he did he failed to prove that he was entitled to deduct the expense and we hold that he is not entitled to deduct it parking fees tolls and transportation_expenses petitioner reported dollar_figure and dollar_figure for parking fees tolls and transportation for and respectively petitioner testified that these expenses were not related to his on-duty work for the cpd his bank statements do not describe the business_purpose of these expenses and petitioner provided no additional evidence petitioner also failed to prove that he was not reimbursed we sustain respondent’s disallowance of the deductions for these expenses travel_expenses petitioner reported dollar_figure and dollar_figure for travel for and respectively travel_expenses are subject_to the strict substantiation requirements of sec_274 petitioner testified that he incurred these expenses while driving to his off-duty training and education his bank statements do not describe the business_purpose of these expenses and petitioner provided no additional evidence petitioner failed to meet the strict substantiation requirements of sec_274 he also failed to prove that he was not entitled to reimbursement for these expenses we sustain respondent’s disallowance of the deductions for them other business_expenses petitioner reported dollar_figure and dollar_figure for other business_expenses for and respectively petitioner testified that he purchased a bulletproof vest and other clothes and equipment for his work as a police officer petitioner testified that this was the second vest that he purchased and the cpd provided a credit towards the purchase of his first vest when he was at the police academy he testified that he was unaware of any cpd reimbursement policy respondent provided the sworn declaration of the commander for the cpd which describes the reimbursement policy of the cpd the commander states that the cpd pays for each police officer’s first bulletproof vest while he or she is attending the police academy the cpd will pay for replacement vests if the vests become unusable because of damage caused while the police officer is performing his or her official duties typically vests must be replaced approximately five years after being placed into service the cpd provides police officers with an dollar_figure uniform allowance payable in three installments of dollar_figure over the course of each year this allowance is provided regardless of individual police officer needs if the cpd changes the police officer uniform or requires additional clothing or protective gear the cpd will pay for the first issue of the new uniform clothing or protective gear officers may use the uniform allowance towards the purchase of any bulletproof vest not paid for by the cpd petitioner’s bank statements for and show that he received a uniform allowance therefore petitioner was not entitled to deduct these expenses as unreimbursed employee business_expenses we sustain respondent’s disallowance of the deductions for them b schedule c expenses for both and petitioner attached a schedule c for peterson security for both years respondent allowed petitioner schedule c expense deductions for car and truck rent or lease of vehicles machinery and equipment supplies and utilities for respondent also allowed petitioner to deduct expenses for protective clothing however respondent disallowed petitioner’s schedule c expense deductions for travel and office expenses for both years and for meals and entertainment for meals and entertainment_expenses petitioner reported dollar_figure for meals and entertainment_expenses for meals and entertainment_expenses are subject_to the strict substantiation requirements of sec_274 petitioner testified that he incurred these expenses while meeting with various individuals including web site developers and business people to discuss expanding marketing and advertising peterson security petitioner provided a noncontemporaneous expense log however this log does not describe the business_purpose of the expenses and petitioner offered no other corroborative evidence regarding this element petitioner failed to meet the strict substantiation requirements of sec_274 and we sustain respondent’s disallowance of the deductions for these expenses travel_expenses petitioner reported dollar_figure and dollar_figure for travel_expenses for and respectively travel_expenses are subject_to the strict substantiation requirements of sec_274 he testified that he incurred these expenses developing business and completing business assignments for peterson security petitioner provided noncontemporaneous travel logs however these logs do not describe the business_purpose of the expenses and petitioner offered no other corroborative evidence regarding this element petitioner failed to meet the strict substantiation requirements of sec_274 and we sustain respondent’s disallowance of the deductions for these expenses office expenses petitioner reported dollar_figure and dollar_figure for office expenses for and respectively petitioner provided expense logs which he produced two weeks before trial but they do not clearly explain the business_purpose of all the expenses we sustain respondent’s disallowance of the deductions for these expenses iii penalties respondent determined that petitioner is liable for accuracy-related_penalties pursuant to sec_6662 for tax_year sec_2011 and sec_2012 sec_6662 imposes a penalty on any underpayment attributable to among other things negligence or disregard of rules or regulations within the meaning of subsection b the commissioner bears the burden of production regarding the taxpayer’s liability for any penalty sec_7491 see also higbee v commissioner t c pincite once the commissioner has met this burden the taxpayer must provide persuasive evidence that the commissioner’s determination was incorrect see rule a higbee v commissioner t c pincite negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws to exercise due care or to do what a reasonable and prudent person would do under the circumstances sec_6662 85_tc_934 sec_1_6662-3 income_tax regs negligence also includes any failure by a taxpayer to keep adequate books_and_records or to substantiate items properly sec_1 b income_tax regs respondent has demonstrated that petitioner failed to keep accurate records with respect to his claimed deductions the accuracy-related_penalty does not apply with respect to any portion of an underpayment for which it is shown that the taxpayer had reasonable_cause and acted in good_faith sec_6664 for purposes of sec_6664 a taxpayer may be able to establish reasonable_cause and good_faith by showing reliance on professional advice sec_1_6664-4 income_tax regs to establish good_faith and reasonable_cause through reliance on professional advice the taxpayer must show that the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 aff’d 299_f3d_221 3d cir petitioner testified that he had his tax returns prepared by a third party he was not sure whether the third party was a certified_public_accountant petitioner did not call the third party to testify failed to provide evidence that the third party was a competent professional with sufficient expertise and failed to prove that he provided the third party with necessary and accurate information petitioner is liable for the accuracy-related_penalties for tax_year sec_2011 and sec_2012 any contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered under rule
